DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Langer reference (US Patent Publication No. 2014/0028020).
4.	Regarding claim 1, the Langer reference discloses:
a compression fitting (FIG. 1) comprising: 
a body (20) comprising an axial cavity (35); 
a follower (70) disposed within the axial cavity of the body (FIG. 1); 
a pin (77) coupled with the follower (70); and 
a cap nut (90) coupled with the body (20) (FIG. 1), wherein an internal edge of the cap nut radially overlaps at least a portion of a forward edge of the pin (FIG. 1).
5.	Regarding claim 2, the Langer reference further discloses:
wherein the pin rotationally constrains the follower as the follower axially translates within the body as the cap nut is engaged [Paragraph 0014].
6.	Regarding claim 10, the Langer reference discloses:
a gas turbine engine [Paragraph 0002] comprising: 
a compression fitting (FIG. 1), wherein the compression fitting comprises: 
a body (20) comprising an axial cavity (35); 
a follower (70) disposed within the axial cavity of the body (FIG. 1); 
a pin (77) coupled with the follower (70); and 
a cap nut (90) coupled with the body (20), wherein an internal edge of the cap nut radially overlaps at least a portion of a forward edge of the pin (FIG. 1).
7.	Regarding claim 18, the Langer reference discloses:
a method of manufacturing a compression fitting (FIG. 1), the method comprising: 
coupling a pin (77) with a follower (70), wherein the follower (70) is disposed within an axial cavity (35) of a body (20) of the compression fitting (FIG. 1), and engaging an interior surface of a cap nut (90) with a forward end of the body (20) (FIG. 1), wherein an internal edge of the cap nut (90) overlaps at least a portion of a forward edge of the pin (77) (FIG. 1). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Langer reference in view of the Sterling reference (US Patent Publication No. 2008/0194169).
10.	Regarding claim 3, the Langer reference fails to disclose:
wherein a forward end of the pin comprises a countersink shape.
The Sterling reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4C) wherein a forward end of the pin comprises a countersink shape (FIG. 4C).  Such configurations/structures would allow secure attachment (FIG. 4C).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a countersink shape, as clearly suggested and taught by the Sterling reference, in order to allow secure attachment (FIG. 4C).
11.	Regarding claim 11, the Langer reference fails to disclose:
wherein a forward end of the pin comprises a countersink shape.
The Sterling reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4C) wherein a forward end of the pin comprises a countersink shape (FIG. 4C).  Such configurations/structures would allow secure attachment (FIG. 4C).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a countersink shape, as clearly suggested and taught by the Sterling reference, in order to allow secure attachment (FIG. 4C). 
12.	Claim(s) 4-5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Langer reference in view of the Kusik reference (US Patent No. 6,070,984).
13.	Regarding claim 4, the Langer reference fails to disclose:
wherein a forward end of the pin comprises a counterbore shape.
	The Kusik reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4) wherein a forward end (50) of the pin (46) comprises a counterbore shape (FIG. 4).  Such configurations/structures would allow the head to be received into a counterbore (Column 3, lines 30-35).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a counterbore shape, as clearly suggested and taught by the Kusik reference, in order to allow the head to be received into a counterbore (Column 3, lines 30-35).  
14.	Regarding claim 5, the Langer reference fails to disclose:
wherein the pin comprises threads configured to engage with the follower.
The Kusik reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4) wherein the pin (46) comprises threads [configured to engage with the follower] (capable of) (FIG. 4).  Such configurations/structures would allow the head to be received into a counterbore (Column 3, lines 30-35).  
Please note that claim 5 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a counterbore shape, as clearly suggested and taught by the Kusik reference, in order to allow the head to be received into a counterbore (Column 3, lines 30-35).
15.	Regarding claim 12, the Langer reference fails to disclose:
wherein a forward end of the pin comprises a counterbore shape.
The Kusik reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4) wherein a forward end (50) of the pin (46) comprises a counterbore shape (FIG. 4).  Such configurations/structures would allow the head to be received into a counterbore (Column 3, lines 30-35).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a counterbore shape, as clearly suggested and taught by the Kusik reference, in order to allow the head to be received into a counterbore (Column 3, lines 30-35).
16.	Regarding claim 14, the Langer reference fails to disclose:
wherein the pin comprises threads configured to engage with the follower.
The Kusik reference teaches it is conventional in the art of pins to provide as taught in (FIG. 4) wherein the pin (46) comprises threads [configured to engage with the follower] (capable of) (FIG. 4).  Such configurations/structures would allow the head to be received into a counterbore (Column 3, lines 30-35).  
Please note that claim 5 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fitting of the Langer reference, such that the fitting further includes wherein a forward end of the pin comprises a counterbore shape, as clearly suggested and taught by the Kusik reference, in order to allow the head to be received into a counterbore (Column 3, lines 30-35).  
17.	Claim(s) 6-9, 13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Langer reference.
18.	Regarding claim 6, the Langer reference fails to disclose:
wherein the pin is engaged with the follower by a tack weld.
The examiner takes Official Notice that it is well known in the art of engaging two components to use a tack weld to connect them together for the purpose of secure attachment.  19.	Regarding claim 7, the Langer reference fails to disclose:
wherein the pin is engaged with the follower by press fitting.
The examiner takes Official Notice that it is well known in the art of engaging two components to use a press fit to connect them together for the purpose of secure attachment.  
20.	Regarding claim 8, the Langer reference fails to disclose:
wherein the pin comprises a magnetic material.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a magnetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
21.	Regarding claim 9, the Langer reference further discloses:
a plurality of pins coupled with the follower.  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a plurality of pins coupled with the follower, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
22.	Regarding claim 13, the Langer reference fails to disclose:
wherein the pin is engaged with the follower by a tack weld.
The examiner takes Official Notice that it is well known in the art of engaging two components to use a tack weld to connect them together for the purpose of secure attachment.  
23.	Regarding claim 15, the Langer reference fails to disclose:
wherein the pin is engaged with the follower by press fitting.
The examiner takes Official Notice that it is well known in the art of engaging two components to use a press fit to connect them together for the purpose of secure attachment.  
24.	Regarding claim 16, the Langer reference fails to disclose:
wherein the pin comprises a magnetic material.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a magnetic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
25.	Regarding claim 17, the Langer reference fails to disclose:
wherein the compression fitting comprises a plurality of pins coupled with the follower.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a plurality of pins coupled with the follower, since it has 
been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
26.	Regarding claim 19, the Langer reference fails to disclose:
wherein the coupling a pin with a follower comprises engaging a threaded portion of the pin with a threaded portion of the follower.
The examiner takes Official Notice that it is well known in the art of pins to use threaded connections to combine a pin into a receptacle for the purpose of secure attachment.  
27.	Regarding claim 20, the Langer reference fails to disclose:
wherein the coupling a pin with a follower comprises press fitting the pin with the follower.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a plurality of pins coupled with the follower, since it has
been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B). 
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747